                               Case 4:21-cv-00105-LPR Document 1 Filed 02/09/21 Page 1 of 5
.'
     Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence



                                              UNITED STATES DISTRICT COURT                                                          FILED
                                                                                                                         EAsr°e·RSN.DDISTRICT cou
                                                                                                                                      !STRICT A
                                                                              for the
                                                                 Eastern District of Arkansas       E]
                                                                     - - -4          Division

                             GR'f~EZ SLATER
                                                                                        Case No.
                                                                                 )
                                                                                                    (to befilled in by the Clerk's Office)
                                                                                 )
                                   Plaintijf(s)                                  )
     (Write the full name ofeach plaintiff who is filing this complaint. If      )
     the names ofall the plaintiffs cannot fit in the space above, please
                                                                                        Jmy Trial: (check one)    !t,;f!Yes 0No
                                                                                 )
     write "see attached" in the space and attach an additional page
     with the full list of names.)
                                                                                 )
                                        -v-                                      )
                                                                                 )
       SECRETARY UNITED STATES DEPARTMENT OF                                     )
        STATE; ATTORNEY GENERAL INDIANA; ADAM
                                                                                 )
       NORMAN, Deputy Director Ch~d Support Sevices.
       JONH DOES 1-8; Offices of Child Support Servives.                         )
                                                                                 )
                                   Defendant(.s)
     (Write the full name ofeach defendant who is being sued. If the             )
     names of all the defendantr cannot fit in the space above, please           )
     write "see attached" in the space and attach an additional page             )
     with the full list of names.)



                              COMPLAINT FOR A CIVIL CASE ALLEGING NEGLIGENCE
                                                       (28 U.S.C. § 1332; Divenity of Citizenship)


     I.         The Parties to This Complaint
                A.        The Plaintiff(s)

                           Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                           needed.
                                     Name                                   CORTREZ SLATER

                                     Street Address                         21717 HWY 113

                                     City and County                        BIGELOW

                                     State and Zip Code                     ARKANSA 72016

                                     Telephone Number                       501- 747- 7087

                                     E-mail Address                         slatercortrez@gmail.com


                B.         The Defendant(s)

                           Provide the information below for each defendant named in the complaint, whether the defendant is an
                           individual, a government agency, an organization, or a corporation. For an individual defendant,
                           include the person's job or title (if known). Attach additional pages if needed.
                         Case 4:21-cv-00105-LPR Document 1 Filed 02/09/21 Page 2 of 5

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence


                     Defendant No. I
                                Name                                   Indiana Child Support Bureau
                                Job or Title (if known)                indiana Child Support lnforcement division IV-O
                                Street Address                         402 W washington st,
                                City and County                        Indianapolis
                                State and Zip Code                     Indiana
                                Telephone Number                       317-233-5437
                                E-mail Address (if known)


                     Defendant No. 2
                                Name                                   JEFFERSON COUNlY DEPT OF HUMAN RESO
                                Job or Title (if known)                Alabama child support enforcement division IV-O
                                Street Address                         P.O.BOX 12585
                                City and County                        BIRMINGHAM
                                State and Zip Code                     ALABAMA 53202
                                Telephone Number                       205-945-3700
                                E-mail Address (if known)


                     Defendant No. 3
                                Name                                   LORENZO ARREDONDO
                                Job or Title (if known)                County Clerk - Lake County, Indiana

                                Street Address                         2293 N. Main Street
                                City and County                        Crown Point
                                State and Zip Code                     Indiana 46307
                                Telephone Number                       219- 755- 3460
                                E-mail Address (if known)


                      Defendant No. 4
                                Name                                   Recbecca L. Wyatt
                                Job or Title (if known)                P.C. # 16916-64
                                Street Address                         644 s. lake street
                                City and County                        Gary
                                State and Zip Code                     Indiana 46403
                                Telephone Number                       219 - 938 - 3300
                                 E-mail Address (if known)
                           Case 4:21-cv-00105-LPR Document 1 Filed 02/09/21 Page 3 of 5

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence


II.       Basis for Jurisdiction

          Federal courts are courts oflimitedjurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
          hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
          more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
          the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

          A.         The Plaintiff(s)

                     1.         If the plaintiff is an individual
                                The plaintiff, (name)           CORTREZ SLATER                                , is a citizen of the
                                                                -----------------
                                State of (name)        ARKANSAS


                     2.         If the plaintiff is a corporation
                                The plaintiff, (name)                                                               , is incorporated
                                under the laws of the State of (name)
                                and has its principal place of business in the State of (name)



                     (If more than one plaintiff is named in the complaint, attach an additional page providing the
                     same information for each additional plaintiff.)

           B.        The Defendant(s)

                      1.        If the defendant is an individual
                                The defendant, (name)                                                               , is a citizen of
                                                                -------------------
                                the State of (name)                                                             Or is a citizen of
                                 (foreign nation)



                      2.        If the defendant is a corporation
                                The defendant, (name) Child Support Bureau                                     , is incorporated under
                                the laws of the State of (name)        Indiana                                             , and has its
                                principal place of business in the State of (name)      Indiana
                                                                                     -----------------
                                Or is incorporated under the laws of (foreign nation)
                                and has its principal place of business in (name)       Title IV-D Child Support Program


                     (If more than one defendant is named in the complaint, attach an additional page providing the
                     same information for each additional defendant.)

           C.        The Amount in Controversy

                     The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                     stake-is more than $75,000, not counting interest and costs of court, because (explain):
                             - -         ---   ------------------------------------,

                             Case 4:21-cv-00105-LPR Document 1 Filed 02/09/21 Page 4 of 5
•
    Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

                         $118,187




    III.      Statement of Claim

              Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
              facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
              involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
              the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
              write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

              On (date)          02/08/2021          , at (place)   15 W 4th Ave, Gary, IN 46402
              the defendant(s): ( 1) performed acts that a person of ordinary prudence in the same or similar circumstances
              would not have done; or (2) failed to perform acts that a person of ordinary prudence would have done under the
              same or similar circumstances because (describe the acts or failures to act and why they were negligent)
              Respondents conspired under the color of law in a Knee C Prius and De Facto operation. Title 18 U. S. C. 241




               The acts or omissions caused or contributed to the cause of the plaintiff's injuries by (explain)
              Voilation of 14th amendment rights under Due Process, 13 years of extreme mental, extreme emotional.extreme
              financial abuse of the law, skin rash have occurred on different part of my body from constant worrying and
              stressing over being arrested on a daily basis and a monthly harassment against my credit report of a $ 118.187
              that study growing on a month basis on behalf of a fictitious entity.




    IV.        Relief

              State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
              arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
              the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
              punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
              punitive money damages.
              Requisting a null and void to remove $118, 187 of fraudulent debt that been add to my credit report on a monthly
              basis. That has occured by nonlegal means, error and fraud.
                          Case 4:21-cv-00105-LPR Document 1 Filed 02/09/21 Page 5 of 5

Pro Se S (Rev. 12/16) Cogflaint for a Civil Case Alleging Negligence



V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentia.ry support or, if specifically so identified, will likely have evidentia.ry support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

           A.        For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff

           B.        For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                     Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address
